Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147072-3                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  DEPUTY SHERIFFS ASSOCIATION OF                                                                           David F. Viviano,
  MICHIGAN,                                                                                                            Justices
            Plaintiff-Appellant,
  v                                                                  SC: 147072-3
                                                                     COA: 300936, 304547
                                                                     Ingham CC: 10-000588-CZ
  STATE OF MICHIGAN, SHERIFF’S
  COORDINATING AND TRAINING COUNCIL,
  MICHIGAN SHERIFF’S ASSOCIATION
  EDUCATIONAL SERVICE, d/b/a MICHIGAN
  SHERIFF’S ASSOCIATION, TERRENCE
  JUNGEL, SHERIFF’S COORDINATING AND
  TRAINING COUNCIL EXECUTIVE
  SECRETARY, MISSAUKEE COUNTY
  SHERIFF, GENESEE COUNTY SHERIFF,
  JACKSON COUNTY SHERIFF, CLINTON
  COUNTY SHERIFF, ALLEGAN COUNTY
  SHERIFF, MACOMB COUNTY SHERIFF, ST.
  JOSEPH COUNTY SHERIFF and HOUGHTON
  COUNTY SHERIFF,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 26, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         t0826
                                                                                Clerk